The court below did hold the levy of the total taxes valid, and that: "the taxes levied for the original bonds should not be called into question." This decree we affirmed. As we understaand appellants, they are questioning, not the levy but the ministerial act of the Secretary of the Board in failing to apportion the annual installment taxes for the years 1924 to 1934 in proportion to the benefits assessed. A consideration of the question was not pertinent to the question presented *Page 469 
by this appeal — i.e. the correctness of the chancellor's decree, which we held to be free from error. We are still of the same opinion.
Petition for rehearing denied.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.